Citation Nr: 1718362	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from September 1976 to September 1979 and April 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing via live videoconference in his October 2012 VA Form 9.  The Veteran was scheduled for a May 2013 hearing, however, the RO notified the Board that the Veteran had cancelled his request.  In November 2014, the Veteran's representative stated that the request had not actually been withdrawn and requested the Veteran's hearing be rescheduled.  The Board thus remanded this case in December 2014 for a videoconference hearing at the Hartford, Connecticut RO.  A January 7, 2015 notification letter was sent to the Veteran informing him of his videoconference hearing scheduled for February 5, 2015.  On February 3, 2015, the Veteran faxed a letter to VA requesting that his hearing be rescheduled for a later date due to medical issues.  The Veteran's representative sent another letter with the same request that was received on February 5, 2015-the day of the hearing.  It appears that these letters were not associated with the record until after the date of the hearing, and the Veteran was considered a no-show.  However, given the request and correspondence of the Veteran, another hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the Hartford, Connecticut RO before a Veterans Law Judge, unless otherwise notified by the Veteran or his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

